UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4611


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SIDNEY BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00643-TLW-1)


Submitted:    February 20, 2009             Decided:   March 16, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant.     Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina;
Kevin   Frank  McDonald,   Assistant   United  States   Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

            In accordance with a plea agreement, Sidney Baker pled

guilty to conspiracy to possess with intent to distribute five

grams or more of cocaine base, 21 U.S.C. §§ 846, 841(b)(1)(B)

(2006).     He   was   sentenced   to       seventy-two    months   in   prison.

Baker now appeals. His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the   sentence   is    unreasonable     but    stating    that   there   are    no

meritorious issues for appeal.              Baker was advised of his right

to file a pro se supplemental brief but did not file such a

brief.    We affirm.

            Baker was held responsible for 58.51 grams of cocaine

base, for a base offense level of 30.                     See U.S. Sentencing

Guidelines Manual § 2D1.1(c)(5) (2007).            His total offense level

was 30, his criminal history category was III, and his advisory

guideline range was 121-151 months.            The United States moved for

downward departure based on Baker’s substantial assistance.                    See

USSG § 5K1.1.     After hearing argument by counsel and testimony

from a detective about the specifics of Baker’s assistance, the

court concluded that Baker had provided significant assistance

to authorities in Virginia and North Carolina. The court granted

the Government’s motion, departed downward by five levels, and

sentenced Baker to seventy-two months in prison.



                                        2
             We    review      a   criminal       sentence             for    reasonableness,

using the abuse of discretion standard.                           Gall v. United States,

128   S.   Ct.     586,   594-97      (2007).               We    conclude         that    Baker’s

sentence is both procedurally and substantively reasonable.                                       In

this regard, we note that the district court properly calculated

Baker’s    guideline      range,      treated       the          Guidelines        as    advisory,

considered the applicable 18 U.S.C. § 3553(a) (2006) factors,

and adequately explained its reasons for the fact and extent of

the   downward      departure.         See       id.    at        597;    United        States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

                 We have examined the entire record in this case in

accordance       with   the    requirements            of    Anders,         and    we     find   no

meritorious issues for appeal.                    Accordingly, we affirm.                     This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.        If    the   client       requests            that   a     petition      be

filed,     but    counsel      believes      that       such       a     petition         would   be

frivolous, counsel may move in this court for leave to withdraw

from representation.           Counsel=s motion must state that a copy of

the motion was served on the client.                              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                          AFFIRMED

                                             3